Judgment unanimously affirmed, with costs to respondent. No opinion. Order entered on April 7, 1960, denying defendant-appellant’s motion to vacate the order of the Supreme Court, New York County, entered on October 27, 1959, striking out the answer of defendant-appellant and granting summary judgment in favor of the plaintiff, unanimously affirmed, with $10 costs and disbursements to the respondent. No opinion. Order entered on April 7, 1960, directing a reference to compute the amount due on plaintiff’s bond and mortgage, unanimously affirmed, with
*944$10 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Breitel, McNally, Stevens and Steuer, JJ.